DETAILED ACTION
The response filed on 10/14/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-11 and 14-20 are cancelled.
Claims 1, 2, 12, 13 and 21 are amended.
New claim 22 is added.
Claims 1, 2, 12, 13, 21 and 22 are currently pending for examination.

Drawings
The drawings were received on 10/14/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Monaco (Reg. No. 52,041) on November 02, 2021.
The application has been amended as follows:
IN THE CLAIM(S):
Please amend Claims 1 and 12 as follows: 
In claim 1, line 16, please delete the word “first” before “mobile terminal”.
In claim 12, line 14, please delete the word “first” before “mobile terminal”.

Response to Arguments
Applicant’s Remarks (on page 11), regarding the title, have been fully considered and the title has been amended.  Therefore, the objection to Specification has been withdrawn in view of the amendment to the title of the Specification.
Applicant’s Remarks (on page 11), regarding the objections, the interpretation under 35 U.S.C. § 112, sixth paragraph and the rejections under 35 U.S.C. § 112, first and second paragraphs, have been fully considered and the claims have been amended.  Therefore, the objections and the rejections under 35 U.S.C. § 112, first and second Paragraph have been withdrawn in view of the amendments. The amended claims are no longer invoked 112(f).
Applicant’s arguments, see Remarks (on page 11-13), filed 10/14/2021, with respect to claims 1, 12, 13 and 21 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 102(a)(1) rejections of claims 1-4, 12-17 and 20-21 have been withdrawn. The 35 U.S.C. § 103 rejections of claims 5-11 and 18-19 have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 12, 13, 21 and 22 (renumbered as 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, 13 and 21 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2 and 22 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462